
	

113 S1442 IS: Improving the Low Income Housing Tax Credit Rate Act
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1442
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Ms. Cantwell (for
			 herself, Mr. Roberts,
			 Ms. Collins, Mr. King, Mr.
			 Cardin, Mr. Brown,
			 Mr. Menendez, Mr. Schumer, Mrs.
			 Boxer, Mr. Franken,
			 Mrs. Gillibrand,
			 Mr. Harkin, Ms.
			 Klobuchar, Mr. Whitehouse,
			 Mrs. Feinstein, Ms. Hirono, Mr.
			 Schatz, Ms. Warren,
			 Mr. Blumenthal, Mr. Markey, and Mr.
			 Sanders) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to make permanent the minimum low-income housing tax credit rate for
		  unsubsidized buildings and to provide a minimum 4 percent credit rate for
		  existing buildings.
	
	
		1.Short titleThis Act may be cited as the
			 Improving the Low Income Housing Tax
			 Credit Rate Act.
		2.Extension and modification of minimum
			 low-income housing tax credit rate for certain buildings
			(a)Permanent extensionParagraph (2) of section 42(b) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking Temporary minimum credit
			 rate in the heading and inserting
			 Minimum credit
			 rate, and
				(2)by striking with respect to housing
			 credit dollar amount allocations made before January 1, 2014 in
			 subparagraph (A).
				(b)Minimum 4 percent credit rate for certain
			 existing buildingsSubsection
			 (b) of section 42 of the Internal Revenue Code of 1986 is amended—
				(1)by redesignating paragraph (3) as paragraph
			 (4), and
				(2)by inserting after paragraph (2) the
			 following new paragraph:
					
						(3)Minimum credit rate for non-federally
				subsidized existing buildingsIn the case of any existing
				building—
							(A)which is placed in service by the taxpayer
				after the date of the enactment of this paragraph, and
							(B)which is not federally subsidized for the
				taxable year,
							the applicable percentage shall be
				not less than 4
				percent..
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to buildings placed in service after the date of the
			 enactment of this Act.
			
